
	
		I
		111th CONGRESS
		2d Session
		H. R. 5768
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Welch (for
			 himself, Mr. Boozman,
			 Ms. Bordallo,
			 Mr. Teague, and
			 Mr. Michaud) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  waiver of the collection of copayments for telehealth and telemedicine visits
		  of veterans, and for other purposes.
	
	
		1.Authority to waive collection
			 of copayments for telehealth and telemedicine visits of veterans
			(a)In
			 GeneralSubchapter III of chapter 17 of title 38, United States
			 Code, is amended by inserting after section 1722A the following new
			 section:
				
					1722B.Copayments:
				waiver of collection of copayments for telehealth and telemedicine visits of
				veteransThe Secretary may
				waive the imposition or collection of copayments for telehealth and
				telemedicine visits of veterans under the laws administered by the
				Secretary.
					.
			(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 17 of
			 such title is amended by inserting after the item relating to section 1722A the
			 following new item:
				
					
						1722B. Copayments: waiver of collection of
				copayments for telehealth and telemedicine visits of
				veterans.
					
					.
			
